PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


COWAN SYSTEMS, INCORPORATED,           
                 Plaintiff-Appellee,
                 v.
                                               No. 05-2253
HARLEYSVILLE MUTUAL INSURANCE
COMPANY,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                         (CA-05-217-CCB)

                      Argued: May 23, 2006

                      Decided: August 8, 2006

      Before WILKINSON and NIEMEYER, Circuit Judges,
      and Henry F. FLOYD, United States District Judge for
       the District of South Carolina, sitting by designation.



Affirmed by published opinion. Judge Niemeyer wrote the opinion,
in which Judge Wilkinson and Judge Floyd joined.


                            COUNSEL

ARGUED: William Carlos Parler, Jr., PARLER & WOBBER, Tow-
son, Maryland, for Appellant. David A. Skomba, FRANKLIN &
PROKOPIK, Baltimore, Maryland, for Appellee. ON BRIEF: Denise
E. Mobley, PARLER & WOBBER, Towson, Maryland, for Appel-
2        COWAN SYSTEMS v. HARLEYSVILLE MUTUAL INSURANCE
lant. Shannon O. Colvin, FRANKLIN & PROKOPIK, Baltimore,
Maryland, for Appellee.


                              OPINION

NIEMEYER, Circuit Judge:

   In this insurance coverage case, we hold that Harleysville Mutual
Insurance Company had a contractual duty to provide Cowan Sys-
tems, Inc. with a defense in an action commenced against Cowan by
Linens N Things, Inc., who, facing a claim for premises liability,
sought indemnity from Cowan based on an indemnification provision
in a commercial contract between them.

   George Shaffer, a tractor-trailer driver for Cowan, was injured
while he was delivering an empty Linens N Things trailer to a mud
lot leased by Linens N Things. After disconnecting the empty trailer,
Shaffer slipped and fell on ice in the mud lot, injuring his knee. Shaf-
fer filed a personal injury action against Linens N Things alleging that
Linens N Things had negligently failed to remove ice and snow from
the mud lot.

   Relying on an indemnity provision in its transportation contract
with Cowan, Linens N Things filed a third-party complaint against
Cowan to have Cowan indemnify Linens N Things for its premises
liability.

   When Cowan presented the suit papers to its insurer, Harleysville,
Harleysville denied coverage, claiming that it had no duty to defend
because of the limited scope of contractual coverage and various
exclusions in its policy. Cowan commenced this action for declaratory
judgment. In granting Cowan summary judgment, the district court
concluded that Linens N Things’ claims against Cowan fell within the
policy’s scope of coverage and that the exclusions relied on by Har-
leysville were inapplicable. The court ordered Harleysville to reim-
burse Cowan for its attorneys fees, costs, and expenses. Cowan Sys.,
Inc. v. Harleysville Mut. Ins. Co., 2005 U.S. Dist. LEXIS 22197, at
*35 (D. Md. 2005).
         COWAN SYSTEMS v. HARLEYSVILLE MUTUAL INSURANCE               3
  For the reasons that follow, we affirm.

                                   I

   Cowan, a transportation company based in Baltimore, Maryland,
entered into a "Truckload Transportation Agreement" with Linens N
Things’ Clifton, New Jersey, office to provide transportation services
for Linens N Things. George Shaffer worked for Cowan as a shuttle
driver, transporting Linens N Things trailers from its depot to a mud
lot in Gloucester County, New Jersey, which Linens N Things leased
from Erdner Brothers, Inc. for storing its trailers.

   On January 9, 2001, after "dropping" a trailer at the mud lot, Shaf-
fer slipped and fell on ice, injuring his knee. Shaffer commenced a
personal injury action in the Superior Court of New Jersey in
Gloucester County against Linens N Things and Erdner Brothers,
alleging that either or both were negligent in failing "to provide for
snow and ice removal" at the mud lot. In the same action, Linens N
Things filed a third-party complaint against Cowan, alleging that
under the "Truckload Transportation Agreement," Cowan had agreed
to indemnify Linens N Things

    from and against all claims, actions, losses, damages,
    expenses, judgments, and costs (including attorney’s fees
    and costs) resulting from or arising out of damage or injury
    to persons (including employees, agents, or subcontractors
    of Shipper) or property, caused in whole or in part by
    [Cowan’s] performance or nonperformance, including, but
    not limited to loading, handling, transportation, and unload-
    ing for delivery of any shipment hereunder by [Cowan] or
    any of [Cowan’s] directors, officers, employees, agents or
    subcontractors in the performance of this Agreement.

   Cowan forwarded the suit papers to Harleysville, who had issued
Cowan a Commercial General Liability ("CGL") insurance policy,
and requested that Harleysville provide Cowan with a defense against
Linens N Things’ third-party complaint. Harleysville refused to pro-
vide Cowan with a defense, citing to limitations of coverage and to
multiple policy exclusions relating to contract liability, bodily injury
suffered by the insured’s employee, and bodily injury arising from the
4        COWAN SYSTEMS v. HARLEYSVILLE MUTUAL INSURANCE
use of any auto owned by the insured. Harleysville concluded, "[w]e
will not be able to provide for your defense or indemnification for the
Third-Party Complaint filed in this matter." Cowan defended itself in
the underlying action at its own expense and obtained a summary
judgment in its favor.

   Cowan commenced this action against Harleysville, seeking a
declaratory judgment that Harleysville breached its duty to defend
Cowan in the action commenced against it by Linens N Things. Har-
leysville filed a motion for summary judgment, claiming that it prop-
erly denied coverage to Cowan based on limitations in its contractual
coverage and exclusions for (1) workers’ compensation, (2) employ-
er’s liability, and (3) "auto" liability. Cowan filed a cross-motion for
summary judgment, arguing to the contrary.

   The district court entered summary judgment in favor of Cowan on
November 14, 2005, holding that Cowan’s indemnification agreement
was an insured contract and that none of the asserted exclusions were
applicable. It concluded therefore that Harleysville had a duty to
defend Cowan in the underlying litigation. The court ordered Harleys-
ville to reimburse Cowan for all of its costs and expenses, including
attorneys fees, in defending the underlying litigation, as well as its
attorneys fees in prosecuting this declaratory judgment action, as pro-
vided by Maryland law. From the district court’s judgment, Harleys-
ville filed this appeal.

                                   II

   Under Maryland law, which the parties agree is controlling, the
insurer’s duty to defend is a "contractual duty arising out of the terms
of a liability insurance policy" and is "broader than the duty to indem-
nify." Litz v. State Farm Fire & Cas. Co., 695 A.2d 566, 569 (Md.
1997). Whereas the insurer’s duty to indemnify only attaches upon
liability, "[a]n insurance company has a duty to defend its insured for
all claims that are potentially covered under the policy." Walk v. Hart-
ford Cas. Ins. Co., 852 A.2d 98, 106 (Md. 2004) (emphasis added);
Brohawn v. Transamerica Ins. Co., 347 A.2d 842, 850 (Md. 1975)
("Even if a tort plaintiff does not allege facts which clearly bring the
claim within or without the policy coverage, the insurer must still
         COWAN SYSTEMS v. HARLEYSVILLE MUTUAL INSURANCE               5
defend if there is a potentiality that the claim could be covered by the
policy").

   To establish whether an insurance company has a duty to defend
its insured, a two-part inquiry is undertaken, asking:

    (1) what is the coverage and what are the defenses under the
    terms and requirements of the insurance policy? [and] (2) do
    the allegations in the [underlying] tort action potentially
    bring the tort claim within the policy’s coverage?

Montgomery County Bd. of Educ. v. Horace Mann Ins. Co., 860 A.2d
909, 915 (Md. 2004) (first alteration in original) (quoting St. Paul
Fire & Marine Ins. v. Pryeski, 438 A.2d 282, 285 (Md. 1981)).
Before the decision in Aetna Casualty & Surety Co. v. Cochran, 651
A.2d 859 (Md. 1995), Maryland courts answered these two questions
by applying the "eight corners" rule, under which only the underlying
complaint and the insurance policy could be consulted to determine
the potentiality of coverage. In Cochran, however, the Maryland
Court of Appeals modified the rule to allow insureds to introduce
extrinsic evidence for the purpose of demonstrating coverage. The
court kept in place an asymmetrical prohibition on the use of extrinsic
evidence by the insurer. Thus, in deciding whether to defend, an
insurer may only rely on the language of the policy and the facts
alleged in the complaint, and not on outside evidence, as that would
risk deciding the question on facts not advanced in the underlying
action. Id. at 866. Moreover, any doubts about the potentiality of cov-
erage must be resolved in favor of the insured. See Walk, 852 A.2d
at 106-07 ("If there is any doubt as to whether there is a duty to
defend, it is resolved in favor of the insured").

   The parties do not dispute that the CGL policy’s affirmative insur-
ing provisions afford coverage in specified circumstances for tort lia-
bility assumed in a contract. The policy issued by Harleysville to
Cowan insures Cowan’s contractual liability insofar as Cowan

    assume[d] the tort liability of another party to pay for "bod-
    ily injury" or "property damage" to a third person or organi-
    zation. Tort liability means a liability that would be imposed
    by law in the absence of any contract or agreement.
6        COWAN SYSTEMS v. HARLEYSVILLE MUTUAL INSURANCE
The tort liability alleged in the underlying complaint filed by Shaffer
against Linens N Things was Linens N Things’ negligence in failing
to remove snow and ice from the mud lot, and the contract assuming
this tort liability was the Truckload Transportation Agreement
between Linens N Things and Cowan, in which Cowan agreed to
indemnify Linens N Things for all claims "resulting from or arising
out of" injury to persons "caused in whole or in part by [Cowan’s]
performance of the transportation agreement."

   Even though Harleysville agrees that the CGL policy provides
Cowan coverage for certain tort liability that Cowan assumed by con-
tract, it argues that the contractual coverage does not insure Cowan’s
indemnification of liability to an employee of Cowan. In addition,
Harleysville contends that three policy exclusions apply to deny
Cowan coverage in this case: (1) the workers’ compensation exclu-
sion; (2) the employer’s liability exclusion; and (3) the auto exclu-
sion. We address Harleysville’s points seriatim.

                                  III

   First, Harleysville contends that its policy’s contractual coverage
does not extend to Cowan’s agreement to indemnify Linens N Things
because Linens N Things’ liability arose from the claim of Shaffer,
who was Cowan’s employee and therefore not a "third person or orga-
nization" whose claim was covered by the contractual coverage provi-
sion. We conclude, however, that Harleysville’s contention rests on
a misconstruction of who a "third person" is.

   Under the Truckload Transportation Agreement between Cowan
and Linens N Things, Cowan agreed to indemnify Linens N Things
for torts arising out of the transportation operations conducted by
Cowan. Thus, Cowan, as the insured, assumed the tort liability of "an-
other party," i.e. Linens N Things. In this case, Linens N Things’ lia-
bility was based on a breach of its duty to Shaffer, who was a "third
person." Shaffer was not its employee and so was a "third person"
with respect to it. Moreover, Shaffer was not a party to the Truckload
Transportation Agreement and therefore was also a "third person"
with respect to the contractual indemnification in that agreement.
Because Cowan was assuming Linens N Things’ tort liability to Shaf-
fer and because Shaffer was a "third person" with respect to Linens
         COWAN SYSTEMS v. HARLEYSVILLE MUTUAL INSURANCE               7
N Things, the conditions of contractual coverage were satisfied.
Stated otherwise in the language of the contractual coverage, Shaffer
was a third person with respect to Linens N Things, which faced tort
liability arising from Shaffer’s personal injury suit. In bringing its
third-party complaint, Linens N Things sought to shift its own tort lia-
bility (created by a third person) to Cowan under the indemnity provi-
sions of their "Truckload Transportation Agreement." This is just the
circumstance under which the contractual coverage provides insur-
ance to Cowan.

                                  IV

   Harleysville next contends that the policy’s workers’ compensation
exclusion applies to deny coverage in this case because Shaffer was
an employee who received workers’ compensation by reason of his
employment with Cowan. The CGL policy excludes coverage for
"[a]ny obligation of the insured [Cowan] under a workers’ compensa-
tion, disability benefits, or unemployment compensation law or any
similar law." Harleysville contends that this provision applies to bar
coverage, reasoning that "Shaffer’s compensation from Cowan related
to an on-the-job injury, as contemplated by the policy, [and] is limited
to that which he would receive vis-à-vis the State’s statutory workers’
compensation scheme." It argues that permitting Shaffer to recover
through his employer’s insurance would enable him to obtain duplica-
tive recovery — one from workers’ compensation and one from Har-
leysville.

   This contention, however, ignores the fact that Cowan was not
seeking coverage from Harleysville for a "workers’ compensation,
disability benefits, or unemployment compensation" claim made
against it. Rather, it was seeking coverage for a contractual obligation
in which it undertook to indemnify Linens N Things. And Linens N
Things was not seeking to pass on to Cowan any workers’ compensa-
tion liability. It was seeking indemnification from Cowan for its
premises liability. In short, no obligation for workers’ compensation
was involved directly or indirectly, and for that reason, the exclusion
is inapplicable.

                                   V

  Harleysville also contends that its policy’s employer’s liability
exclusion applies to deny Cowan coverage. The CGL policy excludes
8        COWAN SYSTEMS v. HARLEYSVILLE MUTUAL INSURANCE
coverage for "bodily injury" to an employee that "aris[es] out of and
in the course of employment by the insured," and the exclusion
applies "(1) whether the insured may be liable as an employer or in
any other capacity; and (2) to any obligation to share damages with
or repay someone else who must pay damages because of the injury."
Because Shaffer was employed by Cowan at the time of his accident,
Harleysville contends that this exclusion applies.

   This argument might be persuasive but for the fact that the employ-
er’s liability exclusion contains an exception for "insured contracts."
That exception states that the employer’s liability "exclusion does not
apply to liability assumed by the insured under an ‘insured contract.’"
"Insured contract" is defined in the policy as

     [t]hat part of any other contract or agreement pertaining to
     your business . . . under which you assume the tort liability
     of another party to pay for "bodily injury" or "property dam-
     age" to a third person or organization. Tort liability means
     a liability that would be imposed by law in the absence of
     any contract or agreement.

Given this exception, if an employer enters an agreement to insure
another party for its tort liability, then the employer’s liability exclu-
sion, which exempts coverage of bodily injury to an employee arising
from actions undertaken during the course of employment, is rendered
inapplicable. See Riviera Beach Volunteer Fire Co. v. Fidelity & Cas.
Co. of New York, 388 F. Supp. 1114, 1125 (D. Md. 1975) (holding
that "where courts have found implied contractual obligations of
indemnification between the third party and the employer, as distin-
guished from mere tort liability, they have required the insurer to
defend the employer in the third-party action" (quoting Kipka v. Chi-
cago & Northwestern Ry., 289 F. Supp. 750, 756 (D. Minn. 1968))).

   As we have already noted, Cowan’s indemnification agreement
with Linens N Things is an "insured contract," and by this indemnifi-
cation agreement, Cowan assumed the "tort liability of another party
[Linens N Things] to pay for ‘bodily injury’ . . . to a third person
[Shaffer]."
         COWAN SYSTEMS v. HARLEYSVILLE MUTUAL INSURANCE                9
                                   VI

   Finally, Harleysville contends that the CGL policy’s "auto" exclu-
sion applies to deny Cowan coverage. The CGL policy excludes cov-
erage for:

    "Bodily injury" or "property damage" arising out of the
    ownership, maintenance, use or entrustment to others of any
    aircraft, "auto," or watercraft owned or operated by or rented
    or loaned to any insured. Use includes operation and "load-
    ing or unloading."

Harleysville argues that this exclusion applies to Shaffer’s claims
because (1) Shaffer was injured as he was attempting to get back into
his truck, and (2) "but for the use of the automobile [i.e. the truck] in
the course of his employment, Shaffer would not have been at the
mud lot where he sustained his injuries, irrespective of the theory
upon which liability rests."

   First, we note that Harleysville’s argument is based on the assump-
tion that Shaffer was injured as he was attempting to get into his
truck. That fact, however, is not alleged in the underlying complaint.
The complaint merely states that on January 9, when Shaffer was
working for Cowan, delivering an empty trailer to the mud lot, he
"slipped and fell, suffering injuries." As for the cause of the slip and
fall, Shaffer alleged that

    The defendants failed to properly maintain its [sic] site;
    failed to properly supervise its [sic] site; failed to comply
    with ordinary and customary safety procedures; carelessly
    and negligently failed to provide for snow and ice removal,
    creating an unsafe condition; failed to provide any guards,
    light or other device to warn of the unsafe conditions; and
    breached other duties as shall become known in the future.

These allegations state a straightforward claim for premises liability,
charging Linens N Things (as well as Erdner Brothers) with the negli-
gent failure to maintain the mud lot in a safe condition.
10       COWAN SYSTEMS v. HARLEYSVILLE MUTUAL INSURANCE
   In arguing that Shaffer was injured as he was entering his truck,
Harleysville runs afoul of the Maryland rule which prohibits the
insurer from introducing extrinsic evidence to determine the potential-
ity of coverage. See Cochran, 651 A.2d at 862; Montgomery County,
860 A.2d at 915. Looking at only the allegations of the underlying
complaint and comparing them to the policy of insurance, there is no
basis from which to conclude that this accident arose out of the use
of an "auto."

   Even if extrinsic evidence concerning the circumstances of Shaf-
fer’s injuries are considered, the record demonstrates that Shaffer’s
tort suit did not "arise out of the . . . use" of an "auto." The record
shows that Shaffer’s injuries were caused by a slip and fall on the
snow and ice that covered the mud lot, which occurred as he was
attempting to get back into a truck. The presence of the truck, without
more, was not a proximate cause of his injuries; rather, if anything,
his fall was caused by the condition of the mud lot and his loss of
footing on the mud lot. Harleysville has provided us with no authority
to support a position that the mere presence of an automobile at the
scene of a slip and fall constitutes "use of an auto" sufficient to trigger
the auto exclusion.

   Harleysville’s reliance on Northern Assurance Company of Amer-
ica v. EDP Floors, Inc., 533 A.2d 682 (Md. 1987), and Rubins Con-
tractors, Inc. v. Lumbermens Mutual Insurance Co., 821 F.2d 671
(D.C. Cir. 1987), is badly misplaced. Those cases stand for the propo-
sition that "use" of an automobile may trigger the auto exclusion "re-
gardless of whether the injury may also be said to have arisen out of
other causes further back in the sequence of events." Northern Assur-
ance, 533 A.2d at 689. In Rubins Contractors, the court held that the
exclusion applied to injuries caused by an employee driving a com-
pany truck, despite the employer’s claim that the accident resulted
from negligent entrustment rather than from the employee’s "use" of
an automobile. The court rejected the employer’s position, holding
that "[i]t seems an extraordinary non sequitur to say that liability has
not resulted from ownership or use of an automobile merely because
the tort has a component separate from motor vehicle operation." 821
F.2d at 676. The Rubins court did not hold, however, what would be
an equally extraordinary non sequitur, namely, that liability results —
and the automobile exclusion applies — merely because there was an
         COWAN SYSTEMS v. HARLEYSVILLE MUTUAL INSURANCE               11
automobile at the scene of the accident. As the district court in this
case correctly observed, "[h]olding that the operation of the automo-
bile need not be the sole or proximate cause is not the same as saying
an automobile need merely be present in order for the exclusion to
apply." Cowan Sys., Inc. v. Harleysville Mutual Ins. Co., 2005 U.S.
Dist. LEXIS 22197 at *17.

                                 ***

   The CGL policy provides coverage for tort liability assumed by
Cowan in a contract, and by focusing on the precise nature of the lia-
bility claimed in the underlying suit — i.e. the tort liability of Linens
N Things and Cowan’s contractual liability for indemnification of
Linens N Things — coverage vel non may be readily determined, as
outlined above. The judgment of the district court is

                                                           AFFIRMED.